Citation Nr: 1402358	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  11-02 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for eustachian tube dysfunction with hearing loss and tinnitus of the left ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1968 to February 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Wichita, Kansas Department of Veterans Affairs (VA) Regional Office (RO).  In October 2011, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a complete review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claim on appeal

At the Veteran's October 2011 Board hearing, he testified that his left ear disability had worsened since his July 2009 VA examination.  As such, the Board finds that the record, as it currently stands, does not accurately reflect the current severity of the Veteran's eustachian tube dysfunction with hearing loss and tinnitus of the left ear, and a new VA examination is necessary.  

Additionally, at his Board hearing, the Veteran testified that he was receiving ongoing treatment at the Kansas City VAMC Ear, Nose, and Throat (ENT) clinic for his eustachian tube dysfunction with hearing loss and tinnitus of the left ear.  The Board notes that the most recent VA treatment records associated with the claims files are dated April 2010, and as such, current VA treatment records should be obtained and associated with the claims files before a decision is rendered in this matter.  

In this regard, the Veteran himself is asked to submit these records, and any other penitent records, himself in order to expedite his own case and avoid additional delay.  If he has undertaken this task, he should inform the VA that he has submitted all pertinent records to avoid any confusion. 

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should obtain treatment records from the Kansas City, Missouri VA Medical Center, dated April 2010 to the present, to specifically include the records of the Veteran's treatment for his service-connected eustachian tube dysfunction with hearing loss and tinnitus of the left ear.

2. After completion of the above, schedule the Veteran for a VA examination to determine the current symptoms and severity of his service-connected eustachian tube dysfunction with hearing loss and tinnitus of the left ear.  The claims files must be made available to and reviewed by the examiner.  All tests and studies deemed necessary by the examiner should be performed.  In discussing the relevant clinical findings, the examiner should specifically notes the Veteran's current complaints, symptoms, any interference with daily and/or occupational activities, and the level of the disability.

The supporting rationale for all opinions expressed must be provided.  



3. The RO or AMC should ensure that all development sought is completed, and then re-adjudicated the claim.  If the benefits sought remain denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if in order for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


